DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 and 12-18 are pending.
Claims 2, 11 and 19 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1, 3-10 and 12-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Lundeberg et al. (USPGPUB 2008/0082297) discloses a system and method of monitoring and diagnosing on-line multivariate process variable data in a process plant, where the multivariate process data comprises a plurality of process variables each having a plurality of observations, includes collecting on-line process data from a process control system within the process plant when the process is on-line, where the collected on-line process data comprises a plurality of observations of a plurality of process variables,, Henry et al (USPGPUB 2008/0053240) discloses a multi-phase process fluid is passed through a vibratable flowtube.  Motion is induced in the vibratable flowtube.  A first apparent property of the multi-phase process fluid based on the motion of the vibratable flowtube is determined, and an apparent intermediate value associated with the multi-phase process fluid is determined based on the first apparent property, and Chamness (USPPUB 2005/0060103) disclosed method and system of 
Claim 1, reducing, by the processing device, a dimension space of the process data by combining two or more parameters of the process data or examining a frequency response of the process data, the dimension space of the process data is reduced by combining a time constant parameter and a time delay parameter into a response time parameter, wherein the response time parameter is the sum of the time constant parameter and the time delay parameter; determining, by the processing device, a change in a process based on a change in the process data in the reduced dimension space; outputting, by the communication unit of the device, a result based on the determined change in the process; and adjusting the industrial process control and automation system using the result to re-tune or calibrate a component of the industrial process control and automation system.
10, reduce a dimension space of the process data by combining two or more parameters of the process data or examining a frequency response of the process data, the dimension space of the process data is reduced by combining a time constant parameter and a time delay parameter into a response time parameter, wherein the response time parameter is the sum of the time constant parameter and the time delay 
19, reduce a dimension space of the process data by combining two or more parameters of the process data or examining a frequency response of the process data, the dimension space of the process data is reduced by combining a time constant parameter and a time delay parameter into a response time parameter, wherein the response time parameter is the sum of the time constant parameter and the time delay parameter; determine a change in a process based on a change in the process data in the reduced dimension space; output, by the communication unit, a result based on the determined change in the process; and adjust the industrial process control and automation system using the result to re- tune or calibrate a component of the industrial process and automation system.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119